Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “64” and “822”.  
Additionally, The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both the levers that pivotally connect (at 23) the casing unit (4) and the support unit (2) and “41” has been used to describe the lever that mounts the nut 61 to the casing unit (4) Please see Figure 2. Additionally, when this is corrected, please amend the specification (page 14, lines 11-15 to reflect the correction, because it appears that the two components discussed above are both referred to as 41. Further regarding the drawings: Figure 2 is objected to because the arrows for direction H are pointing in the wrong direction (see by way of comparison Figure 1.)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 13, line 22, “threaded spindle 55” should be “threaded spindle 52”. Further, on page 14, beginning line 4 and through line 22, “G” is incorrectly used to describe the spindle axis of threaded spindle 62. However, as seen from the drawings and previously described, “G” is the spindle axis for threaded spindle 52.  Additionally, on line 4 of page 14, “internal thread 54 of said spindle nut 61” is incorrect. Reference number “54” is already being used to describe the fastening element for the threaded spindle (see page 13, line 9.) 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 13, the scope of the term “spur gear” is unclear.  The application currently refers to a variety of gears as “spur gears”. For instance see page 15 which describes the gear wheel 70 as a “helically toothed spur gear”, and page 15 which describes drive gear 71 as a spur gear, when it clearly appears to be a worm (see Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “spur gear” is indefinite because the specification does not clearly redefine the term. Regarding claim 19, this claim depends from claim 11, and as such “the idler gear” lacks antecedent basis. It is unclear if an idler gear is required, since it is provided as an alternative “and/or the idler gear…mounted at end side of a gearbox housing”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zeigler (US 3,252,350. Regarding claim 11, Zeigler teaches a steering column (12) for a motor vehicle, comprising: a support unit (14) configured to attach to a vehicle body (see 1); an actuator unit (16) attached to the support unit; a steering spindle(40)  mounted within the actuator unit and configured to rotate about a longitudinal axis; and an adjustment drive (44,58) disposed between the support unit and the actuator unit and configured to adjust the position of the actuator unit relative to the support unit (see col. 2, lines 54-69) ; wherein the adjustment drive has a threaded spindle (58) which engages in a spindle nut (56) and has a spindle axis; a servomotor (44)  configured to drive the spindle nut and the threaded spindle to rotate in a mutually relative manner; wherein the servomotor has a motor shaft (col. 2, line 54) coupled to a drive gear (46) which is rotatable about a drive axis and which operatively engages with an output gear (52) which is rotatable about the spindle axis and is connected in a rotationally fixed manner to the spindle nut (see col. 2, line 57); and wherein the drive axis and the spindle axis are disposed so as to be substantially mutually parallel (see Figure 3.) Regarding claim 12, when the steering spindle is located as in Figure 2, the drive axis and the spindle axis are parallel to the longitudinal axis.  Regarding claim 13, as best understood, the gears are spur gears. Regarding claim 14, the motor axis is coaxial with the drive axis. Regarding claim 15, an idler gear (48 or 50) is rotatable about an idler axis that is disposed to be parallel to the drive axis and the spindle axis and is in operative engagement between the drive gear and the output gear (see Figure 4.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farrand et al.  (US 4,691,587) in view of Kato (US 10,501,109) Regarding claim 11,  Farrand et al. teaches a steering column (10) for a motor vehicle, comprising: a support unit (66) configured to attach to a vehicle body (see Figure 2 or 3); an actuator unit (54) attached to the support unit; a steering spindle(48)  mounted within the actuator unit and configured to rotate about a longitudinal axis; and an adjustment drive (106,104, see col. 3, lines 15-30) disposed between the support unit and the actuator unit and configured to adjust the position of the actuator unit relative to the support unit; wherein the adjustment drive has a threaded spindle (116) which engages in a spindle nut (112) and has a spindle axis; a servomotor (106)  configured to drive the spindle nut and the threaded spindle to rotate in a mutually relative manner; wherein the servomotor is coupled to a drive gear (108) which is rotatable about a drive axis and which    
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Farrand et al.  (US 4,691,587) in view of Kato (US 10,501,109) and further in view of Oberle et al. (DE 10 2008 043 905 A1) see also attached machine language translation. The combination of Farrand et al. and Kato is discussed above, and differs from the invention as claimed because Farrand et al. includes gears that mesh, rather than gears that act as belt pulleys. Oberle et al. teaches that it is known in the steering column adjustment art (see paragraph [0001] and paragraph [0029]) to replace meshed spur gears with gears that act as belt pulleys (see for instance paragraphs [0004-0006]) and further teaches that the benefit of such a transmission is that it is quieter and more light weight than a spur gear transmission (see paragraphs [0008-0009].) Based on the teaching of Oberle et al., it would have been obvious to one having ordinary skill in the art before the filing date of the invention to replace the spur gear arrangement of Farrand et al. in view of Kato with gears that act as pulleys so as to provide a transmission that is quieter and more light weight. 
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references noted on the attached PTO 892 teach power adjustable steering systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH ILAN/Primary Examiner, Art Unit 3616